10/06/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0469


                                        DA 20-0469


 STATE OF MONTANA,                                                         OCT 0 6 2020
                                                                        Bovven Greenw000
                                                                      Clerk of Stiprern.:. C:ourt
                                                                         State of ivinr,tana
              Plaintiff and Appellee,

       v.                                                               ORDER

 CHESTER BAUER,

              Defendant and Appellant.



       Chad Wright, Appellate Defender for Defendant and Appellant Chester Bauer
(Bauer), has petitioned for an out-of-time appeal from the Judgment entered on July 14,
2020, by the Third Judicial District Court, Deer Lodge County, in Cause No. DC 00-25.
The Attorney General's Office does not oppose this petition.
       Mr. Wright asserts Bauer's appeal was not timely filed through no fault of Bauer's
but rather because of a miscommunication between trial and appellate counsel regarding
the responsibility to perfect the appeal process after resentencing
       Since his appeal is untimely under M. R. App. P. 4(5), Bauer moves this Court for
leave to pursue an out-of-time appeal. We grant out-of-time appeals under M. R. App. P.
4(6) when an appellant establishes the existence of "extraordinary circumstances
arnounting to a gross miscarriage ofjustice." Mr. Wright argues that such would occur
here if Bauer were denied his right to appeal based on counsel's failure to timely file a
notice of appeal. We agree.
       Therefore,
       IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
       IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
The Clerk is directed to provide copies of this Order to all counsel of record.
DA FED this nay of October, 2020.


                                               (,,.7"P-44 /"


                                                           Justices




                                      2